IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STACY PARKS MILLER,                 : No. 20 MM 2015
                                    :
                 Petitioner         :
                                    : Petition for Quo Warranto
                                    :
           v.                       :
                                    :
                                    :
BELLEFONTE POLICE DEPARTMENT, :
CENTRE COUNTY BOARD OF              :
COMMISSIONERS, STEVEN G.            :
DERSHEM, C. CHRIS EXARCHOS, AND :
MICHAEL PIPE, IN THEIR OFFICIAL     :
CAPACITIES, LOUIS T. GLANTZ, IN HIS :
CAPACITY AS CENTRE COUNTY           :
SOLICITOR, COURT OF COMMON          :
PLEAS FOR CENTRE COUNTY, AND        :
COURT OF COMMON PLEAS FOR           :
CLINTON COUNTY,                     :
                                    :
                 Respondents        :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of February, 2015, the Application for Leave to File

Original Process is GRANTED. The Emergency Petition for Quo Warranto and Special

and/or Preliminary Injunction are DENIED. Respondents’ motions to dismiss for lack of

jurisdiction, standing, and ripeness are DISMISSED as moot.